DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/22/2021 has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoko Ishihara on 12/01/2021.
The application has been amended as follows: 
Claim 1 line 17, the term “spherically” has been deleted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Hyatt et al. US 2010/0257980 (hereafter—Hyatt--) in view of Peuterbaugh US 5,232,317 is the closest art of record.
In regards to claim 1, Hyatt discloses as in Figures 1-10, a cutting tool (20) for machining a differential case (21), the cutting tool (20) capable of being attached to a machining apparatus (1) and used to perform cutting on a spherical inner surface of a differential case (see paragraph [0006]), the cutting tool (20) comprising: a shaft part (22/24); a cutting edge (located on cutting insert 23a) integrally and immovably fixed to (via element 25) the shaft part and laterally protruding from the shaft part (see at least Figures 3 and 9); a fixing part (24f) formed at one end side of the shaft part and that is for fixing the shaft part (via tailstock 4) to the machining apparatus (1); and a retaining part (22f) formed at the other end side of the shaft part (22/24) and that is for retaining the shaft part (22/24) to be retained (via chuck 3a on headstock 
However, Hyatt fails to explicitly disclose that the cutting edge is semicircular in shape.
Nevertheless, Peuterbaugh teaches that it is well known in the art of machining spherical surfaces on the interior of a differential case (see col 1, lines 14-16), to have a cutting insert 42 with a semicircular shaped cutting edge.  A person having ordinary skill in the art would have recognized that by having a semicircular shaped cutting edge it disperse forces along the cutting edge, thereby reducing the change of chipping/fracture when machining.  Additionally, the shape of the cutting edge will depend on the shape and material of the workpiece being machined.
The closest prior art found, Hyatt in view of Peuterbaugh do not teach or suggest that the cutting tool is configured to perform cutting on the spherical inner surface of the differential case “where the shaft holes are provided”, and a further modification of the device of Hyatt .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722